DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action is in response to the Continuation filed 6/10/2021. Claims 2-18 are currently pending. The cancelation of claim 1 in a preliminary amendment is acknowledged. Claims 2-18 are newly added in the preliminary amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 12, 1, 11, 5, 6, 7, 1, 1, 2, 8, and 19 respectively of U.S. Patent No. US 11,045,196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite corresponding structural features.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-4, 7, 8, 11, 12, and 14-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shelton (US 2008/0078803 A1).
	Regarding claim 2, Shelton discloses a staple cartridge (1576 – Fig. 159A) comprising: a first staple pusher (1579 – Fig. 161) including at least two pusher plates (the two outer 1582 of 1579 that are to the left and right of 1581 – Fig. 161) that are laterally spaced apart from each other and aligned lengthwise with respect to a length of the first staple pusher (see Fig. 161); and a second staple pusher (1580 – Fig. 161) defining a central longitudinal axis (an axis running through the center of 1580 in the longitudinal direction – Fig. 161) and including pusher plates (the forward left 1582 and the rear right 1582 of 1580 – Fig. 161) that are offset from each other lengthwise with respect to a length of the second staple pusher and laterally spaced apart from the central longitudinal axis (see Fig. 161), the second staple pusher positioned offset relative to the first staple pusher lengthwise with respect to a length of the staple cartridge (see Fig. 161), the central longitudinal axis bisecting the second staple pusher (as defined above).

Shelton further discloses:
	Claim 3, a third staple pusher (a second 1580 downstream the first 1580 – Fig. 161) offset relative to the first (1579 – Fig. 161) and second (1580 – Fig. 161) staple pushers lengthwise with respect to the length of the staple cartridge, the third staple pusher including at least three pusher plates (the forward left, the middle, and the rear right 1582 of 1580 – Fig. 161) that are offset lengthwise with respect to a length of the third staple pusher and laterally spaced apart from each other (see Fig. 161).

	Claim 4, a pair of first staple pushers (a left and a right 1579 – Fig. 161) and a pair of second staple pushers (a left and right 1580 – Fig. 161) are disposed in a mirrored relationship about a longitudinal axis defined by the staple cartridge (see Figs. 159 and 161).

	Claim 7, proximal portions (the proximal edges of the two outer 1582 of 1579 that are to the left and right of 1581 – Fig. 161) of the at least two pusher plates (the two outer 1582 of 1579 that are to the left and right of 1581 – Fig. 161) of the first staple pusher (1579 – Fig. 161) are longitudinally spaced apart from a proximal-most portion (the proximal-most edge of the proximal middle 1582 of 1579 – Fig. 161) of the first staple pusher by the same distance (see Fig. 161).

	Claim 8, an actuation sled that is translatable along a longitudinal axis (the axis that runs down the center of 1576 – Fig. 159 A) of the staple cartridge to contact the first and second staple pushers as the actuation sled translates along the longitudinal axis of the staple cartridge (para. 0378, lines 12-14).

	Claim 11, a housing (the casing of 1576 – Fig. 159A) defining a plurality of retention slots (1577 and 1578 – Fig. 159) that define a first outer row (the topmost row of 1577 and 1578 – Fig. 159), a second outer row (the third row from the top of 1577 and 1578 – Fig. 159), and at least one inner row (the second row from top of 1577 and 1578 – Fig. 159) that is positioned between the first and second outer rows (see Fig. 159).

	Claim 12, the at least two pusher plates (the two outer 1582 of 1579 that are to the left and right of 1581 – Fig. 161) of the first staple pusher (1579 – Fig. 161) are engageable with staples retained in the retention slots of the first and second outer rows (see Figs. 159 and 161).

	Claim 14, the retention slots (1577 and 1578 – Fig. 159) are arranged in columns (a column is interpreted to be running from the left side to the right side of 1576 – Fig. 159A), the at least two pusher plates (the two outer 1582 of 1579 that are to the left and right of 1581 – Fig. 161) of the first staple pusher (1579 – Fig. 161) being aligned with two different respective rows (a row is interpreted to run longitudinally with respect to 1576 – Fig. 159A) of retention slots within a given column of retention slots (see Figs. 159A and 161).

	Claim 15, a staple cartridge (1576 – Fig. 159A) comprising: a first staple pusher (1579 – Fig. 161) including at least two pusher plates (the two outer 1582 of 1579 that are to the left and right of 1581 – Fig. 161) that are laterally spaced apart, the at least two pusher plates longitudinally spaced apart from a proximal-most portion (the proximal-most edge of the proximal middle 1582 of 1579 – Fig. 161) of the first staple pusher by a same distance (see Fig. 161); and a second staple pusher (1580 – Fig. 161) defining a longitudinal axis (an axis running through the center of 1580 in the longitudinal direction – Fig. 161) and positioned offset relative to the first staple pusher lengthwise with respect to a length of the staple cartridge (see Fig. 161), the second staple pusher including pusher plates (the forward left 1582 and the rear right 1582 of 1580 – Fig. 161) that are laterally spaced apart from the longitudinal axis of the second staple pusher, the pusher plates of the second staple pusher longitudinally spaced apart from a proximal-most portion of the staple cartridge by different distances (see Fig. 161).

	Claim 16, distal end portions of the at least two pusher plates (the two outer 1582 of 1579 that are to the left and right of 1581 – Fig. 161) of the first staple pusher (1579 – Fig. 161) are longitudinally spaced apart from the proximal-most portion (the proximal-most edge of the proximal middle 1582 of 1579 – Fig. 161) of staple cartridge by a same distance (see Fig. 161).

	Claim 17, a housing (the casing of 1576 – Fig. 159A) defining a plurality of retention slots (1577 and 1578 – Fig. 159)  defining a first outer row of retention slots (the topmost row of 1577 and 1578 – Fig. 159), a second outer row of retention slots (the third row from the top of 1577 and 1578 – Fig. 159), and at least one inner row of retention slots (the second row from top of 1577 and 1578 – Fig. 159), the at least one inner row positioned between the first and second outer rows (see Fig. 159), the retention slots arranged in columns (a column is interpreted to be running from the left side to the right side of 1576 – Fig. 159A).

	Claim 18, the at least two pusher plates (the two outer 1582 of 1579 that are to the left and right of 1581 – Fig. 161) of the first staple pusher (1579 – Fig. 161) are aligned with two different respective rows (a row is interpreted to run longitudinally with respect to 1576 – Fig. 159A) of retention slots within a given column of retention slots (see Figs. 159A and 161).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton (US 2008/0078803 A1) in view of Knodel (US 5597107).
	Regarding claim 9, Shelton discloses essentially all of the elements of the claimed
invention in claim 8 with Shelton further disclosing that the actuation sled includes at least one
camming member and a base (para. 0378, lines 12-14), the at least one camming member
including spaced apart first and second cam wedges, each cam wedge including a first drive
face oriented at a first drive angle with respect to the base (although not expressly depicted,
the staple pushers have cam surfaces on the pusher plates, therefore, the camming member
must include spaced apart first and second cam wedges with each cam wedge including a
drive face oriented at an angle with respect to the base).
However, Shelton does not expressly disclose a second drive face.
Knodel teaches an actuation sled (162b’ – Fig. 15B) that includes at least one camming
member (the assembly of 165a, 165b – Fig. 15B) and a base (the bottom surface of 162d’ – Fig.
15B), the at least one camming member including spaced apart first and second cam wedges (col. 11, lines 38 and 39), each cam wedge including a first drive face (165a – Fig. 15B) oriented
at a first drive angle with respect to the base and a second drive face (165b – Fig. 15B) oriented
at a second drive angle with respect to the base, the first and second drive angles being
different (col. 12, lines 1-3) in order to provide a more compact cartridge (col. 12, lines 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified the actuation sled of Shelton to comprise a second drive
face as taught by Knodel in order to provide a more compact cartridge.

	Regarding claim 10, Shelton, as modified by Knodel, further teaches that the at least one
camming member (the assembly of 165a, 165b – Fig. 15B, Knodel) of the actuation sled is
disposed on a first side of a longitudinal axis of the actuation sled such that the first and second
cam wedges are disposed on the first side of the longitudinal axis of the actuation sled (see Fig.
161, the staple pushers are on one side, therefore, the first and second cam wedges must be
disposed on one side).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/9/2022